Exhibit 10.0

PURCHASE AGREEMENT

This Purchase Agreement (“Agreement”) is made this 1st day of March, 2010, by
and among Frontier Beverage Company, Inc., a Nevada corporation (“FB” or the
“Buyer” with its principal place of business located at 1837 Harbor Avenue, P.O.
Box 13098, Memphis, Tennessee 38113, and Innovative Beverage Group Holdings,
Inc., a Nevada corporation (the “Seller”) with its principal place of business
located at 5833-B Westview Road, Houston, Texas 77055.

R E C I T A L S:

WHEREAS, the Seller is a distributor and manufacturer of non-alcoholic
beverages, which are often referred to as alternative beverages.

WHEREAS, the Seller has created and developed a beverage known as “Unwind,” and
as such, the Seller owns all intellectual property rights associated with
Unwind, including but not limited to the Unwind name and trademark and the
proprietary formula used for the manufacture of the Unwind beverage.

WHEREAS, the Seller desires to sell and transfer the intellectual property
rights associated with Unwind; and

WHEREAS, FB desires to acquire the intellectual property rights associated with
Unwind, upon and subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein and in reliance upon the representations and
warranties contained herein, the parties hereto covenant and agree as follows:

ARTICLE I

PURCHASE AND SALE OF PROPERTY

1.1 Property of Seller to be Acquired by FB (the “Purchased Property”). Upon
execution of this Agreement, and subject to the terms and conditions set forth
in this Agreement, FB agrees to purchase, accept and acquire from Seller, and
Seller agrees to sell, transfer, assign, convey and deliver to FB the Purchased
Property as follows:

 

  1.1.1 All rights to the “Unwind” flavor, including the Unwind name and
trademark, all other trademarks, service marks, copyrights, patents and other
intellectual property associated therewith.

 

  1.1.2 All rights to the proprietary formula used to manufacture Unwind.

 

  1.1.2 All documentation used in and/or necessary for the manufacture and
marketing of the Unwind beverage, including but not limited to manufacturing
instructions, ingredient lists, and marketing literature or similar material
created for Unwind.

 

1



--------------------------------------------------------------------------------

1.2 Intent of the Parties. Although the description of the Purchased Property
above is intended to be complete, in the event such description fails to
describe any property owned by the Seller which is used for the manufacture or
marketing of the Unwind beverage or is otherwise necessary for the ownership and
use of the intellectual property rights of the Unwind beverage, such property
shall nonetheless be deemed transferred to FB upon execution of this Agreement.
From time to time, the Seller shall execute such other documents as may be
necessary to carry out the intent of the parties, such as documents required to
transfer ownership of all rights to the Unwind beverage, subject to the terms of
this Agreement.

ARTICLE II

PURCHASE PRICE

2.1 Royalty. As consideration for the Purchased Property, FB agrees to pay to
Seller, or its assigns, sixty cents ($.60) for every twenty-four (24) cans or
bottles (or such beverage container in which FB chooses to sell the Unwind
product) of the Unwind flavor brand and twelve cents ($.12) per 12-pk box of any
additional delivery system of the Unwind flavor brand (and/or any beverages
developed using any of the intellectual property rights included in the
Purchased Property) that FB sells during each fiscal quarter (the “Royalty
Payments”). Notwithstanding the foregoing, in the event that Unwind is sold to a
third party then in such event the Royalty Payments provided for in this section
2.1 shall cease and terminate and FB shall have no obligation to make any
Royalty Payments to Seller. Royalty Payments will not be paid to Seller on
samples or slotting product or product used in lieu of money.

2.2 Terms of Royalty Obligations. FB’s obligation to make Royalty Payments is
perpetual. The Royalty Payments will be due and payable within thirty (30) days
of the end of each fiscal quarter of FB. FB shall deliver with such payments a
detailed breakdown of product sold during the quarter.

ARTICLE III

FUTURE SALE OF PROPERTY RIGHTS BY FB

3.1 Sale of Purchased Property by FB. Upon execution of this Agreement, FB will
have the right to sell, transfer or convey the Purchased Property to a
third-party purchaser (“Future Sale”). However, upon such Future Sale of the
Purchased Property by FB, FB shall pay the Seller three and one half percent
(3.5%) of the sales price it receives from such Future Sale of the Purchased
Property and/or the sale of any right thereof. Such payment will be due and
payable to the Seller within ten (10) days of closing of such Future Sale
transaction. If the consideration that FB agrees to receive through a proposed
Future Sale involves anything other than a lump sum payment of cash, then FB
shall allocate 3.5% of any consideration received directly to Seller. Upon the
completion of a Future Sale pursuant to this Section 3.1, the obligations of FB
under Article II will cease.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

TRANSFER OF PROPERTY

4.1 Transfer of Property. Upon execution of this Agreement, Seller shall deliver
or cause to be delivered to FB all instruments of assignment and bills of sale
necessary to transfer to FB good and marketable title to the Purchased Property
free and clear of all liens, charges or encumbrances.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

OF THE SELLER

The Seller hereby represents and warrants to FB as follows:

5.1 Title to Purchased Property. The Seller has and will transfer to FB upon
execution of this Agreement good and marketable title to all of the Purchased
Property, which are being sold to FB under this Agreement, free and clear of all
liens, claims, mortgages, judgments, charges, encumbrances, restrictions or
security interests. Seller is not a party to any contract or obligation whereby
there has been granted to anyone an absolute or contingent right to purchase,
obtain or acquire any rights in the Purchased Property. No rights or licenses of
any kind respecting the Purchased Property have been granted to any third party.

5.2 Authorization of Agreement. Seller has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF FB

FB hereby represents and warrants to Seller as follows:

6.1 Authorization of Agreement. FB has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

ARTICLE VII

MISCELLANEOUS

7.1 Notices. All notices and other communications provided for herein shall be
in writing and shall be duly given if delivered personally or sent by registered
or certified mail, return receipt requested, postage prepaid, or overnight air
courier guaranteeing next day delivery:

 

  (a) If to FB:

Frontier Beverage Company, Inc.

Attn: Terry Harris

1837 Harbor Avenue

P.O. Box 13098

Memphis, Tennessee 38113

 

3



--------------------------------------------------------------------------------

  (b) If to Seller to:

Peter Bianchi

Innovative Beverage Group Holdings, Inc.

5833-B Westview Road

Houston, Texas 77055

All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; three days after being
deposited in the mail, postage prepaid, sent certified mail, return receipt
requested, if mailed; and the next day after timely delivery to the courier, if
sent by overnight air courier guaranteeing next day delivery. If a notice or
communication is mailed in the manner provided above within the time prescribed,
it is duly given, whether or not the addressee receives it.

7.2 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which shall be deemed one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

7.3 Section Headings. The section headings contained in this Agreement are for
convenient reference only and shall not in any way affect the meaning or
interpretation of this Agreement.

7.4 Entire Agreement; Amendment. This Agreement, the documents to be executed
hereunder and the exhibits attached hereto constitute the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties pertaining to the subject matter hereof, and there are
no warranties, representations or other agreements among the parties in
connection with the subject matter hereof except as specifically set forth
herein or in documents delivered pursuant hereto. No supplement, amendment,
alteration, modification, waiver or termination of this Agreement shall be
binding unless executed in writing by the parties hereto. All of the exhibits
referred to in this Agreement are hereby incorporated into this Agreement by
reference and constitute a part of this Agreement.

 

4



--------------------------------------------------------------------------------

7.5 Survival. All warranties and representations herein shall survive the
execution of this Agreement and shall be true and correct as of the date hereof.
The respective representations, warranties, covenants and agreements set forth
in this Agreement shall survive such execution for the maximum period allowed by
law.

7.6 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

7.7 Waiver. No waiver by any party of any default or non-performance shall be
deemed a waiver of any subsequent default or non-performance, and no waiver of
any kind shall be effective unless set forth in writing and signed by the party
against whom such waiver is to be charged.

7.8 Further Assurances. Each party covenants that at any time, and from time to
time, after execution of this Agreement, it will execute such additional
instruments and take such actions as may be reasonably requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.

7.9 Expenses. All expenses incurred by the parties hereto in connection with or
related to the authorization, preparation and execution of this Agreement and
the closing of the transactions contemplated hereby shall be borne solely and
entirely by the party which has incurred the same.

7.10 Jurisdiction and Process. This Agreement shall be governed by, and its
provisions construed to be in compliance with, the laws of the State of Texas.
The parties agree that venue for purposes of construing or enforcing this
Agreement shall be proper in Harris County, Texas.

[Remainder of page intentionally left blank. Signature page follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

BUYER: Frontier Beverage Company, Inc.

/s/ Terry Harris

By:   Terry Harris, President

SELLER:

Innovative Beverage Group Holdings, Inc.

/s/ Peter Bianchi

By:   Peter Bianchi, Chief Executive Officer

 

6